                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        THERESA BROOKE,                                  Case No. 19-cv-06850-JSC
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO PLAINTIFF TO SHOW
                                                  v.                                         CAUSE
                                   9

                                  10        COURTYARD MANAGEMENT
                                            CORPORATION,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff filed this ADA access case on October 21, 2019. Defendant answered on

                                  14   November 12, 2019. Pursuant to General Order 56, the last day for the parties to hold a joint site

                                  15   inspection was February 3, 2020, and the last day to request mediation if the case was to resolve

                                  16   was March 16, 2020. (Dkt. No. 4.) As of this date, however, the docket does not reflect any

                                  17   activity by Plaintiff. Indeed, Plaintiff has ignored three requests to consent or decline magistrate

                                  18   judge jurisdiction. (Dkt. No. 6 (11/12/2019); Dkt. No. 10 (12/17/2019); Dkt. No. 11 (1/13/2020).)

                                  19   All Requests were made well before the Covid-19 pandemic.

                                  20           Accordingly, on or before April 13, 2020 Plaintiff shall file a submission that provides a

                                  21   status update on this case and explain why the Court should not issue a Report and

                                  22   Recommendation recommending that the case be dismissed pursuant to Federal Rules of Civil

                                  23   Procedure 41 for a failure to prosecute. Plaintiff is warned that a failure to file a written

                                  24   submission as required by this Order will lead to a Report and Recommendation of dismissal.

                                  25   //

                                  26   //

                                  27   //

                                  28
                                   1          IT IS SO ORDERED.

                                   2   Dated: April 6, 2020

                                   3

                                   4
                                                                      JACQUELINE SCOTT CORLEY
                                   5                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                  2
